Detailed Action




Claims 1-20 were pending in this application.
Claims 1-2, 5, 10-12 and 15 have been amended.
Claims 1-20 remain pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
Independent claims 1 and 11 establish antecedent basis for “at least one object” (claim 1 ln. 4; claim 11 ln. 2).  The claimed invention as amended then at times refers to such an “at least one object,” for which antecedent basis has been established in such a manner, as “the at least one object” (See, e.g., claim 2 ln. 3).  However, the claimed invention as amended also refers to “the identified object” (See, e.g., claim 3 ln. 2).  Both “the at least one object” and “the identified object” are treated as referring back to one and the same “object” for which antecedent basis has been established in respective independent claims 1 and 11.  The one difference would be that “the identified object” would relate to “the at least one object” having been subjected to a process of having been identified, e.g. by an object identifier (See claim 2 ln. 2; claim 12 ln. 2), but because antecedent basis only has been established for “at least one object” the reference to “the at least one object” and “the identified object” is treated as referring back to one and the same “object” for which antecedent basis has been established “for at least one object” in respective independent claims 1 (ln. 4) and 11 (ln. 2).  Therefore, when amended claim 5 includes claim limitations concerning “the relationship between the at least one object and the user, and a location of each identified object with respect to the user” (lns. 3-4), “the at least one object” and “each identified object” are treated as referring back to when antecedent basis is established in claim 1 for “at least one object” (ln. 4), albeit with “each identified object” relating to an object identifier having identified “the at least one object” in claim 2 (ln. 2) from which claim 5 depends.  Further note that claim 15 differs from claim 5, as amended, in having claim limitations concerning “the relationship between the at least one identified object and the user” (lns. 3-4), not “the relationship between the at least one object and the user” as in claim 5 (ln. 3).


Response to Amendment
The amended specification is acknowledged, and the objection to the specification is withdrawn.
The drawings were received on 2/18/2022.  These drawings are accepted, and the previous objection as to Fig. 1 needing to be designated as prior art is withdrawn.
Amended claims 5 and 15 are acknowledged, and so the Examiner’s Note recited in the previous Office action has been rendered moot.  However, claims 5 and 15 have been amended differently, in such a manner as to raise further issues addressed in a separate and distinct Examiner’s Note, as explained above.


Response to Arguments
Applicant's arguments filed 2/18/2022 have been considered fully, but they are not persuasive.
Applicant asserts the claimed invention is not disclosed by the prior art cited in terms of “determining at least one notification concerning the at least one object based on the information and the relationship” because an icon on a screen or other notification disclosed by the Black prior art reference cited are not based on the information and the relationship, as claimed (Reply, pp. 13-14).  However, Black does disclose determining at least one notification concerning the at least one object based on the information and the relationship (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user).  Black discloses a notification determined based on the information and relationship because the information, as claimed, concerns the object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21) which has come into the field of view of the apparatus being used (¶ 20, wherein an object with content associated with it that has been detected is determined to be within the vicinity surrounding a user).  Likewise, the relationship, as claimed, is disclosed by Black because it is a relationship determined between the object that has come into view and a user; based on that determined relationship and information, Black then provides notifications accordingly (¶ 20), including in relation to whether a user would be a host user (¶¶ 28, 48, wherein a detected object is determined to have been tagged with a user’s own content items associated with the object detected) or guest user (¶¶ 41, 43, wherein a detected object is evaluated in relation to whether content items created in association with the detected object can be shared with a user who did not create any of the content items associated with the detected object).
Applicant further asserts the claimed invention is not disclosed by the prior art cited in terms of “determining a user interface (UI) including at least one task based on the at least one notification, wherein the UI is displayed on the display” because the UI that is disclosed by Black is not determined based on the notification of the claimed invention (Reply, p. 14).  However, Black does disclose determining a user interface (UI) including at least one task based on the at least one notification, wherein the UI is displayed on the display (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20).  The UI is determined based on the notification because the notification disclosed by Black includes a tagged object determined to be around a user (¶ 20) which has been associated with content that has been selected, and so the task would be that content which has been requested via the UI (¶ 50) in relation to the tagged object presented to a user.
Applicant further asserts the claimed invention is not disclosed by the prior art cited in terms of “determining whether a relationship between the at least one object and a user of the apparatus is a host user or a guest user for the at least one object” because Black only discloses determining whether objects are surrounding a user in the real world (Reply, p. 14).  However, Black does disclose determining whether a relationship between the at least one object and a user of the apparatus is a host user (¶¶ 28, 48, wherein a detected object is determined to have been tagged with a user’s own content items associated with the object detected) or a guest user for the at least one object (¶¶ 41, 43, wherein a detected object is evaluated in relation to whether content items created in association with the detected object can be shared with a user who did not create any of the content items associated with the detected object).  Black discloses more than just that an object that has come within the vicinity of a user has been tagged with content associated with it (¶ 20).  Black further discloses that such detected objects are evaluated in relation to a user so that those users which have created such content are determined as such, being host users (¶¶ 28, 48), while other users are determined as to whether such content can be shared with them, being guest users (¶¶ 41, 43).  Applicant’s disclosure indicates that the distinction between host and guest users revolves around whether a user has been associated with an object or not; if so, then that user is a “host user,” whereas otherwise a user is treated as a “guest user” (Spec., ¶ 42).  Therefore, Black discloses a host user in the form of a user determined to have created content in association with detected objects, whereas other users are treated as guest users, and so are determined as to whether such content associated with detected objects can be shared or not.
Applicant further asserts the claimed invention is not disclosed by the prior art cited in terms of “storing, by the object identifier, an identifier and a status for each identified object” because Black does not disclose storing a status for each identified object, in addition to an identifier (Reply, pp. 15-16).  However, Black does disclose storing (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29), by the object identifier, an identifier (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29) and a status for each identified object (¶¶ 34, 40-42, wherein the status of sharing settings associated with real-world objects identified are maintained and stored, ¶ 43).  In addition to storing an identifier (¶¶ 21, 29, 31), Black further discloses storing the status for each object identified because Black discloses storing the status of how identified objects can or cannot be shared (¶¶ 34, 40-43).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black, U.S. Patent Application Publication No. US 2016/0093106 A1 (hereinafter Black).
Claims 1 and 11 are disclosed by Black, wherein
1. 	An apparatus, comprising: 
a display (¶ 24); and 
at least one processor coupled to the display (¶ 61) and configured to: 
determine information concerning at least one object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21) in a field of view of the apparatus (¶ 20, wherein an object with content associated with it that has been detected is determined to be within the vicinity surrounding a user), 
determine whether a relationship between the at least one object and a user of the apparatus is a host user (¶¶ 28, 48, wherein a detected object is determined to have been tagged with a user’s own content items associated with the object detected) or a guest user for the at least one object (¶¶ 41, 43, wherein a detected object is evaluated in relation to whether content items created in association with the detected object can be shared with a user who did not create any of the content items associated with the detected object), 
determine at least one notification concerning the at least one object based on the information and the relationship (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user), wherein the at least one notification is displayed on the display (Fig. 1 # 112, ¶¶ 20, 48, wherein such notifications are provided to a user, including visually overlaid in combination with the real-world scene being displayed, ¶¶ 24-25),
determine a user interface (UI) including at least one task based on the at least one notification, wherein the UI is displayed on the display (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20), and 
perform the at least one task when the at least one task on the UI is selected (¶¶ 50-51, wherein the content selected for being provided to a user via a user interface is provided to the user).
Claim 2 is disclosed by Black, wherein 
2. 	The apparatus of claim 1, wherein the at least one processor comprises: 
an object identifier configured to identify the at least one object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29); 
an object information determiner configured to determine the information concerning the at least one object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21); 
an object relationship determiner configured to determine the relationship between the at least one object (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20) and the user (¶¶ 41, 43, wherein a detected object is evaluated in relation to whether content items created in association with the detected object can be shared with a user who did not create any of the content items associated with the detected object, or whether the detected object is determined to have been tagged with a user’s own content items associated with the object detected, ¶¶ 28, 48); and 
a personalized notification generator configured to determine the at least one notification (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user) and the UI (Fig. 1 # 112, ¶¶ 20, 48, wherein such notifications are provided to a user, including visually overlaid in combination with the real-world scene being displayed, ¶¶ 24-25) including the at the least one task (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20).
Claim 3 and 13 are disclosed by Black, wherein
3. 	The apparatus of claim 2, wherein the object identifier is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29) and a status for each identified object (¶¶ 34, 40-42, wherein the status of sharing settings associated with real-world objects identified are maintained and stored, ¶ 43).
Claims 4 and 14 are disclosed by Black, wherein
4. 	The apparatus of claim 2, wherein the object information determiner is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier for each identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29) and an identifier of the user (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶ 41, as well as who authored content being shared, ¶ 48).
Claim 5 is disclosed by Black, wherein
5. 	The apparatus of claim 2, wherein the object relationship determiner is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier for each identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29), an authentication parameter (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶ 41, as well as who authored content being shared, ¶ 48), the relationship between the at least one object and the user (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶ 41, as well as who authored content being shared, ¶ 48), and a location of each identified object with respect to the user (¶ 32, wherein the location of an object is tracked, including in the form of a unique identifier, ¶ 29).
Claims 6 and 16 are disclosed by Black, wherein
6. 	The apparatus of claim 2, wherein the personalized notification generator is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier for each identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29); at least one first type of notification associated with each identified object, respectively, concerning the user (¶¶ 23-25, wherein different types of tags are associated with users, with each type of tag corresponding to different types of content, and notifications vary based on content/tag type, Fig. 1 # 112, ¶¶ 20, 48); and at least one second type of notification associated with each identified object, respectively, concerning the user (¶¶ 23-25, wherein different types of tags are associated with users, with each type of tag corresponding to different types of content, and notifications vary based on content/tag type, Fig. 1 # 112, ¶¶ 20, 48).
Claims 9 and 19 are disclosed by Black, wherein
9.  	The apparatus of claim 1, wherein the at least one processor is further configured to performing the at least one task (¶¶ 50-51, wherein the content selected for being provided to a user via a user interface is provided to the user) when the at least one task on the UI is selected (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20) and the task is available to be performed (¶¶ 50-51, wherein the content selected for being provided to a user via a user interface is provided to the user).
Claim 10 is disclosed by Black, wherein
10. 	The apparatus of claim 1, further comprising: 
a memory coupled to the at least one processor and configured to store the information (¶ 61); 
a communication device coupled to the at least one processor (¶ 61) and configured to establish a communication with an external device (¶¶ 60-61).

Claim 12 is disclosed by Black, wherein
12.	The method of claim 11, further comprising:
identifying the at least one object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29).
Claim 15 is disclosed by Black, wherein
15. 	The method of claim 12, further comprising storing (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29), by the object relationship determiner, an identifier for each identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29), an authentication parameter (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶ 41, as well as who authored content being shared, ¶ 48), the relationship between the at least one identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29) and the user (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶ 41, as well as who authored content being shared, ¶ 48), and a location of each identified object with respect to the user (¶ 32, wherein the location of an object is tracked, including in the form of a unique identifier, ¶ 29).
Claim 20 is disclosed by Black, wherein
20. 	The method of claim 11, further comprising: 
storing the information (¶ 43); 
performing various functions by a processor coupled to the memory (¶ 61); and
establishing, by a communication device coupled to the processor (¶ 61), a communication with an external device (¶¶ 60-61).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Black, in view of Kim, et al., U.S. Patent Application Publication No. US 2018/0018825 A1 (hereinafter Kim), and further in view of Sood, U.S. Patent Application Publication No. US 2006/0010217 A1 (hereinafter Sood).
Claims 7 and 17 are disclosed by Black, wherein
7. 	The apparatus of claim 2, wherein the personalized notification generator comprises: 
an information aggregator configured to collect and aggregate information from a plurality of sources corresponding to the user (¶¶ 42, 45, 49, wherein information is received from sources including the user, other users, and real-world data gleaned through sensors, including image and GPS data); […]
a notification generator […] configured to generate a notification for the user (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user); and 
a storage device coupled to the notification generator and configured to store a personalized notification (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) […]
Black in view of Sood does not disclose explicitly, but Kim does disclose:
[…] an information sanitizer coupled to the information aggregator and configured to remove redundancy from the collected information (Fig. 7 # 705, ¶ 71, wherein data parsed from sources is cleaned up by removing redundant data, including whitespaces in text, as part of clean-up procedure for a pattern-matching recognition process, ¶ 60, in an augmented reality (AR) system, ¶¶ 24, 28) and identify an omission in the collected information (¶¶ 47, 50, wherein augmented information is supplied when it is determined that recognized names lack logically associated data so that virtual content overlaying live camera views aids users); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Black and Sood with Kim.  The reason for doing so would have been to optimize content recognition by cleaning up clutter in the form of any redundant data processed and augmenting available data with data otherwise absent (Kim: ¶¶ 24, 28, 47, 50, 60, 71).
Black in view of Kim does not disclose explicitly, but Sood does disclose:
[…] an information extractor coupled to the information sanitizer and configured to identify (¶¶ 37, 83, wherein messages are determined to have a certain priority based on relevance and importance identified so that users will be able to process messages according to their relevance and importance, ¶ 7) and store relevant information from a message (¶¶ 98, 102, wherein relevant message data, including its metadata, its stored); 
an information priority identifier coupled to the information sanitizer and configured to prioritize information based on context and content (¶ 102, wherein message data is prioritized by a prioritization engine based on how messages can by categorized according to their content and other contextual information, including security context, ¶¶ 104-105); […]
[…] coupled to the information extractor (¶¶ 37, 83, wherein messages are determined to have a certain priority based on relevance and importance identified so that users will be able to process messages according to their relevance and importance, ¶ 7) and the information priority identifier (¶ 102, wherein message data is prioritized by a prioritization engine based on how messages can by categorized according to their content and other contextual information, including security context, ¶¶ 104-105) and […]
[…] and a priority of the personalized notification (¶ 117 , wherein personal notifications are assigned priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Black and Kim with Sood.  The reason for doing so would have been to ease message processing by users so that the most important and relevant messages are prioritized first and foremost, (Sood: ¶¶ 7, 37, 83, 98, 102, 104-105, 117).
Claims 8 and 18 are not disclosed explicitly by Black in view of Kim, but are disclosed by Sood, wherein
8. 	The apparatus of claim 7, wherein the plurality of sources corresponding to the user comprises at least one of an electronic mail, a short message service message, and an application (¶ 14, wherein any kind of electronic message is processed for prioritization, including email, instant messages and messages from applications including meeting requests, task assignments, voice mail and search results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Black and Kim with Sood.  The reason for doing so would have been to enable the handling of many different kinds of electronic messages (Sood: ¶ 14).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

/Timothy Sowa/
Examiner, Art Unit 2448